Company Profile •Leading niche-oriented global provider of solutions and productsfor difficult product recovery, pollution control, and fluid handlingapplications •Diverse, synergistic product offering •Strong global brand recognition •Approximately 40% of revenues derived from recurring parts andconsumables sales Met-Pro: Protecting our environment while servingbusiness and industry around the worldNYSE: MPR This presentation includes forward-looking statements which reflectthe Company’s current views with respect to future events andfinancial performance, but involve uncertainties that couldsignificantly impact results. The Private Securities Litigation ReformAct of 1995 provides a “safe harbor” for such forward-lookingstatements. Overview •FY 2008 was the best year in the Company’s history despite a weakeconomic environment •Record high sales and earnings •Strong results continued into the first half of FY 2009 •Expanding operating margins •Strong momentum, pace of business activity •Recognized for second consecutive year as one of America’s “200Best Small Companies” by Forbes Magazine •Recognized for second consecutive year as one of America’s “TopSmall to Midsize Manufacturers” by Start-It Magazine Investment Highlights •Three consecutive years of increased sales •Brand recognition driving rapid global growth •Growing base of installed equipment creating recurring demand for partsand consumables ~ 40% of sales •Improved efficiencies, product mix, scale economies driving marginexpansion •Outsourcing minimizes growth constraints and reduces risks during downturns •Experienced Management/Independent Board of Directors •Strong balance sheet •Dividend paid for 33 consecutive years Product Recovery/Pollution Control 46.6% Filtration/Purification 12.4% Fluid Handling 29.2% MefiagFiltration 11.8% Businesses International •Growth in internationalmarkets remained strong •Countries around the globecontinue to invest inexpanding their industrialinfrastructure •First half International Salesup 55% from FY 2008 FY H1 31.6% InternationalSales 68.4% U.S.
